DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species H (Fig. 8) and Subspecies V1 (solenoid valve) in the reply filed on 13 Jan 2011 is acknowledged.
Claims 2-5, 7, 9-14, 17-18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to features of nonelected Species A-G & I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 Jan 2011.
Examiner notes that the election of Subspecies V1 (solenoid valve) is made moot by the fact the ventilator 2100 of Fig. 8 is not disclosed as including any valves. Thus, none of the Subspecies V1-V3 delineated in the preceding Office action would accurately read together with elected Species H (Fig. 8).
Additionally, the limitations of claim 17 draw upon the invasive ventilator circuit 1300 as shown in Fig. 6. The invasive ventilator circuit 1300 includes three distinct tubings which are only compatible with non-elected Species F (Fig. 4) with its three inlets/outlets to the patient circuit.
Examiner has thus further withdrawn claims 2, 3, and 17 from what was indicated in the amended claims filed 13 Jan 2011.
Drawings
The drawings are objected to because Fig. 8 includes two #520 where the upper 520 appears instead to properly be intended as #525 (see Figs. 1-4).  Corrected 
The drawings are objected to because references numbers 1206 and 1202 appear to be inadvertently switched in Fig. 5 (see ¶0042 with particularly note to the tubing connections disclosed to the ventilator).  Similarly, with reading ¶0043 in Fig. 6 oxygen tubing 1308 appears best understood with what currently has numeral 1302, breath detection tubing 1310 appears best understood with what currently has numeral 1308, and breathing tube 1302 appears best understood with what currently has numeral 1310. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
Specification
The disclosure is objected to because of the following informalities:
¶0043 recites several instances of “breath detection tubing 1320” while earlier discussing “breath detection tubing 1310”. It appears that “breath detection tubing 1320” may actually be intended as “oxygen tubing 1308” based upon their both needing to connect to flow outlet airline 520 (¶0043).
Appropriate correction is required.
Claim Objections
Claims 1, 6, 8, 15-16, and 19 are objected to because of the following informalities:
Claim 1, Ln. 7 & 15 each recite “flow outline airline” which should read “flow outlet airline”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, the scope of the claimed subject matter is unclear due to inconsistencies between the language of the claim preamble and certain portions of the body of the claim. The preamble of claim 15 sets forth the subcombination of the ventilator. However, line 1-4 of the claim recites details of the noninvasive ventilator circuit which sets forth a positive relationship between the ventilator and the noninvasive ventilator circuit, and thus the claim appears to claim the combination a ventilation system (the noninvasive ventilator circuit is not disclosed as a component of the ventilator but rather as attachable to the ventilator). Applicant needs to amend the language of the claim to be consistent either as a combination or subcombination claim. It is suggested that claim 15 be amended to recite a ventilation system including the ventilator of claim 1 and the recited components of the noninvasive ventilator circuit.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1, 6, 8, and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 14 and 16 of copending Application No. 16/996,057 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of instant claim 1 are found within reference application claim 1 with the exception of the flow outlet airline being configured for connection to a ventilator circuit. However, the ventilator circuit is not positively recited by instant claim 1 and as delivery is intended to a user in each claim it can obviously be presumed that the ventilator would be capable of being connected to a ventilator circuit, whether of an invasive or non-invasive nature. A further mapping of dependent claims is as follows:
Instant claim 6 vs. reference application claim 9
Instant claim 8 vs. reference application claim 16
Instant claims 15-16 vs. reference application claim 14
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 1, 6, 8, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7 of copending Application No. 16/996,062 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of instant claim 1 are found within reference application claim 1 with the exception of the flow outlet airline being configured for connection to a ventilator circuit. However, the ventilator circuit is not positively recited by instant claim 1 and as delivery is intended to a user in each claim it can obviously be presumed that the ventilator would be capable of being connected to a ventilator circuit, whether of an invasive or non-invasive nature. A further mapping of dependent claims is as follows:
Instant claim 6 vs. reference application claim 2 or 7
Instant claim 8 vs. reference application claim 1
Instant claim 19 vs. reference application claim 7
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/996,063 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of instant claim 1 are found within reference application claim 1 with the exception of the flow outlet airline being configured for connection to a ventilator circuit. However, the ventilator circuit is not positively recited by instant claim 1 and as delivery is intended to a user in each claim it can obviously be presumed that the breathing apparatus of reference application claim 1 (readable as the ventilator of instant claim 1) would be capable of being connected to a ventilator circuit, whether of an invasive or non-invasive nature.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cewers (U.S. Pub. 2008/0121232).
Regarding claim 1, Cewers discloses a ventilator (Fig. 1 #20; ¶¶0004-0007), comprising: a tubing (Fig. 1 e.g. following one of #34, 36) configured to receive an input gas (what flows out of one of #34, 36); a flow outlet airline (Fig. 1 #42) in fluid communication with the tubing, wherein the flow outlet airline includes an airline outlet (where #42 exits #20), and the flow outlet airline is configured to supply an output gas to a user via the airline outlet (Fig. 1 arrow along #42 leaving #20); a breath detection airline (Fig. 1 #60) including an airline inlet (where #60 enters #20), wherein the airline inlet is separated from the airline outlet of the flow outline airline (Fig. 1), and the breath detection airline is configured to receive breathing gas from the user during exhalation by the user via the airline inlet (¶0007); a pressure sensor (Fig. 1 #64; ¶0007) in direct fluid communication with the breath detection airline (Fig. 1), wherein the pressure sensor is configured to measure breathing pressure from the user (Fig. 1), and the pressure sensor is configured to generate sensor data indicative of breathing by the user (inherent of pressure sensor 64); and a controller (Fig. 1 #50; ¶0006) in electronic communication with the pressure sensor (Fig. 1), wherein the controller is programmed to detect the breathing by the user based on the sensor data received from the pressure 
Regarding claim 6, Cewers discloses a turbine (Fig. 1 #30; ¶0004 – blower, impeller, fan) in fluid communication with the flow outlet airline, wherein the turbine is configured to increase a pressure of the outlet gas supplied to the user (¶0004).
Regarding claim 8, Cewers discloses an oxygen concentrator (Fig. 1 #32; ¶0004) in fluid communication with the tubing.
Regarding claim 19, Cewers discloses an internal oxygen concentrator (Fig. 1 #32; ¶0004) and an air blower (Fig. 1 #30; ¶0004) in fluid communication with the internal oxygen concentrator, wherein each of the air blower and the internal oxygen concentrator is in fluid communication with the tubing (Fig. 1), and the air blower is downstream of the internal oxygen concentrator (Fig. 1). Gas source 30 may be considered as downstream of gas source 32 when following a path from gas source 32 through conduit 42. Along that path gas will travel from gas source 32 for a distance before engaging with any gas from gas source 30.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jafari et al. (U.S. Pub. 2002/0053345).
Regarding claim 1, Jafari discloses a ventilator (Fig. 1 #30; ¶¶0021-0023), comprising: a tubing (Fig. 1 into #40 or one of tubes leading into #48) configured to receive an input gas (Fig. 1 “A” or gas flowing into #48); a flow outlet airline (Fig. 1 exit from #48) in fluid communication with the tubing, wherein the flow outlet airline includes an airline outlet (exiting #30 to #52), and the flow outlet airline is configured to supply an 
Regarding claim 6, Jafari discloses a turbine (Fig. 1 #34; ¶¶0023-0024) in fluid communication with the flow outlet airline, wherein the turbine is configured to increase a pressure of the outlet gas supplied to the user (¶0023).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jafari et al. (U.S. Pub. 2002/0053345) in view of Noble (U.S. Pub. 2005/0103346).
Regarding claim 8, Jafari fails to disclose an oxygen concentrator in fluid communication with the tubing. Jafari only discloses a secondary gas delivery system which can include oxygen (¶0031), but which is not an oxygen concentrator of the ventilator.
Noble teaches incorporation of an oxygen concentrator together with a constant-flow airflow generator would eliminate the need for tanks of compressed gases and be relatively "free-standing" and more portable than existing systems (¶0039).

Regarding claim 19, Jafari discloses an air blower (Fig. 1 #34; ¶¶0023-0024), the air blower in fluid communication with a secondary oxygen source (Fig. 1 from arrow G; ¶0031), wherein each of the air blower and the secondary oxygen source is in fluid communication with the tubing, and the air blower is downstream of the secondary oxygen source. Pressure generator 34 may be considered as downstream of the secondary gas source when following a path from arrow G in Fig. 2 through inhalation manifold 48 and out of ventilator 30. Along that path gas will travel from the secondary gas source for a distance before entering inhalation manifold 48, thus establishing pressure generator 34 as relatively downstream of the secondary gas source.
Jafari fails to disclose the secondary gas source is an internal oxygen concentrator of the ventilator.
Noble teaches incorporation of an oxygen concentrator together with a constant-flow airflow generator would eliminate the need for tanks of compressed gases and be relatively "free-standing" and more portable than existing systems (¶0039).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted in Jafari the secondary gas source is an internal oxygen concentrator of the ventilator which would .
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cewers (U.S. Pub. 2008/0121232) in view of Andrieux et al. (U.S. Pub. 2010/0078024).
Regarding claim 15, Cewers discloses the noninvasive ventilator circuit includes a breathing tubing (Fig. 1 connects to #60) connected to the breath detection airline and an oxygen tubing (Fig. 1 connects to #42) connected to the flow outlet airline.
Cewers fails to explicitly disclose the breathing tubing is in direct fluid communication with the oxygen tubing.
Andrieux teaches a ventilation system (Fig. 2) including an inhalation limb (#90) in direct fluid communication with an exhalation limb (#92). One having ordinary skill in the art would recognize that dual limb ventilation circuits commonly interface at a y-connector which provides direct fluid communication between the two limbs.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Cewers the breathing tubing is in direct fluid communication with the oxygen tubing based upon the standard use of a y-connector for interfacing a dual limb ventilation circuit, which provides direct fluid communication between the two limbs in view of Andrieux.
Regarding claim 16.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jafari et al. (U.S. Pub. 2002/0053345) in view of Andrieux et al. (U.S. Pub. 2010/0078024).
Regarding claim 16, Jafari discloses the non-invasive ventilator circuit includes a patient interface (Fig. 1 #58; ¶0027).
Jafari fails to explicitly disclose an adapter, wherein the adapter interconnects the oxygen tubing, the breathing tubing, and the patient interface.
Andrieux teaches a ventilation system (Fig. 2) including a y-connector (Fig. 2) interfacing between an inhalation limb (#90), and exhalation limb (#92), and a patient interface (#18, 86). One having ordinary skill in the art would recognize that a y-connector is a standard adapter interface for connecting a dual limb ventilation circuit to a patient interface.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Jafari an adapter, wherein the adapter interconnects the oxygen tubing, the breathing tubing, and the patient interface based upon the standard use of a y-connector for interfacing a dual limb ventilation circuit to a patient interface in view of Andrieux.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Other references of particular note in regard to claim 1 include: Jones et al. (U.S. Patent 5918597), Ahmad et al. (U.S. Pub. 2014/0261426), and Loser et al. (U.S. Pub. 2015/0328417).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.